                            UNITED STATES DISTRICT COUB,r.===:::::::!=====1
                                      FOR THE         .. USDC SDNY
                           SOUTHERN DISTRICT OF NEW YO
                                                                          ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                                  DOC#: _ _ _-+---.~~

                -v-
                                                                  14 CR 546-06 (CM)
KEVIN ANTHONY,

                       Defendant.



        It is hereby ordered that Kevin Anthony, the defendant, having been sentenced in the

above case to the custody of the Attorney General, is to surrender to the Attorney General by

reporting to the to the United States Marshal Service, at 500 Pearl Street, New York, NY 10007,

41    I or, before 11 :00 a.m., on May 10, 2021.


~21(__
UNITED STA TES DISTRICT JUDGE                                  DATE

Acknowledgment:

        I agree to report as directed in this order and understand that if I fail to do so I may be

cited for contempt of court and if convicted of contempt may be punished by imprisonment




(Attorney/Witness)

cc:    U.S. Marshal, SDNY
       Probation Dept, SDNY
       U.S. Attorney, SDNY
       Pretrial Office, SDNY
       Defense Counsel
